DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This change is a result of the foreign priority documents not having support for the limitation “without requiring exposing areas of skin of the one or more occupants.” Support for this limitation is found in PCT EP2014053472, dated 02/21/2014, which is after the AIA  date of March 16, 2013.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/29/2022 has been entered.

Response to Arguments
In response to applicant’s argument filed on 08/29/2022, on pages 5-6, that “support for this amendment can be found throughout the description provided in the specification, and that a "detection, evaluation, and control unit" does not invoke § 112(f), and is not indefinite under § 112(b)”, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Applicant fails to state on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The Board reversed the rejections of claims 1-11. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Breed et al., (U.S. Patent Application Publication No. 2009/0261979 A1), [hereinafter Breed], and further in view of Breed et al., (U.S. Patent Application Publication No. 2014/0276090 A1), [hereinafter Breed2].

Priority
Examiner notes the limitation “without requiring exposing areas of skin of the one or more occupants” is not disclosed until priority document PCT EP2014053472, dated 02/21/2014. Therefore, the priority date is 02/21/2014.

Claim Objections
Claims 1, 3, 5 and 6 are objected to because of the following informalities: 
Claim 1: “reflection radiation” should be “reflected radiation”;  
Claims 3, 5 and 6: “(DEC)” should be “DEC”.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one source of electromagnetic radiation…configured to generate electromagnetic radiation and to project said electromagnetic radiation,” 
“a detection, evaluation and control unit…configured to receive…an intensity evaluation module configured to monitor and evaluate…measure, determine vital signs…without requiring exposing skin” in claim 1; 
“said source…comprises a controllable projecting unit configured to project,” in claim 3;
“detection unit…configured to perform imaging photoplethysmography (iPPG)” in claim 5; 
“detection unit is further configured to perform optical pattern recognition” in claim 6; 
“light compensation means configured to compensate” in claim 7; and 
“motion compensation means configured to compensate” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181. 
Claim 1 recites “at least one source of electromagnetic radiation…configured to generate electromagnetic radiation and to project said electromagnetic radiation.” The specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function and therefore, would cover all ways of performing the function, including everything that generates electromagnetic radiation, not just infrared electromagnetic radiation, as described in the specification. While claim 4 limits the electromagnetic radiation to infrared, an “infrared light” merely describes the type of light, not the structure to generate it. All other claims depend from claim 1 and rejected for at least the same reason.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations “at least one source of electromagnetic radiation…configured to generate electromagnetic radiation and to project said electromagnetic radiation”, “a detection, evaluation and control unit…comprising an intensity evaluation module configured to monitor and evaluate…to detect”; “detection unit…configured to control…and to evaluate”; “detection unit…configured to perform imaging photoplethysmography (iPPG)”; “detection unit is further configured to perform optical pattern recognition”; “light compensation means configured to compensate”; and “motion compensation means configured to compensate”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The limitation “at least one source of electromagnetic radiation…configured to generate electromagnetic radiation and to project said electromagnetic radiation,” is not defined in the specification. The instant application states “at least one source of electromagnetic radiation, e.g. visible or infrared light, preferably in the near infrared.” The term “source” is considered a generic placeholder that is coupled with functional language, “configured to generate electromagnetic radiation and to project said electromagnetic radiation”, without reciting sufficient structure to perform the function. Examiner notes “visible or infrared light, preferably in the near infrared” does not describe the structure that emits light, but merely describes the type of light emitted. For the purpose of examination, it is interpreted as an IR LED.
The limitation “a detection, evaluation and control unit…configured to receive…an intensity evaluation module configured to monitor and evaluate…measure, determine vital signs…without requiring exposing skin” in claim 1 is not defined in the specification. Nothing in the instant application discloses a device capable of performing the functions. The specification generally refers to “an imaging device...such as a two-dimensional imaging chip.” It is not clear how an imaging chip performs the detection, evaluation and control. For the purpose of examination, it is interpreted as a processor running an algorithm.
The limitation “said source…comprises a controllable projecting unit configured to project,” in claim 3, is not defined in the specification. Nothing in the instant application discloses a device capable of performing the functions of projecting. Rather, the specification merely repeats the generic placeholder (“unit”) that is coupled with functional language (“configured for projecting”). The term “controllable projecting” merely describes how the unit is used, not what structure the unit comprises. For the purpose of examination, it is interpreted as a processor running an algorithm to control a projector.
The limitation “detection unit…configured to perform imaging photoplethysmography (iPPG),” in claim 5, is not defined in the specification. Nothing in the instant application discloses a device capable of performing the functions of projecting. Rather, the specification merely repeats the generic placeholder (“unit”) that is coupled with functional language (“configured to perform”). While it is known in the art that a camera may perform imaging, nothing in the specification describes how the function performing imaging photoplethysmography is performed, or how it performed without imaging the skin, and no processor with associated algorithm is disclosed. 
The limitation “detection unit is further configured to perform optical pattern recognition” in claim 6, is not defined in the specification. Nothing in the instant application discloses a device capable of performing the functions of performing optical pattern recognition. Rather, the specification merely repeats the generic placeholder (“unit”) that is coupled with functional language (“configured to perform”). 
The limitation “light compensation means configured to compensate” in claim 7, is not defined in the specification. Nothing in the instant application discloses a device capable of performing the functions of compensation. Rather, the specification merely repeats the generic placeholder (“means”) that is coupled with functional language (“configured to compensate”). See ¶[0013] of the instant application. Stating “means for compensating the influence of changing ambient light conditions” does not describe any structure, nor is there any description of what or how the function “compensates the influence” is achieved. The term “light compensation” also does not connote any structure and merely describes that the compensation is related to light. 
The limitation “motion compensation means configured to compensate” in claim 8, is not defined in the specification. Nothing in the instant application discloses a device capable of performing the functions of compensation. Rather, the specification merely repeats the generic placeholder (“means”) that is coupled with functional language (“configured to compensate”). See ¶[0013] of the instant application. Stating “means for compensating the influence of motion” does not describe any structure, nor is there any description of what or how the function “compensates the influence” is achieved.  While the specification mentions a 2D camera or a 3D camera can detect and track changing light, and refers to “using feature detection and tracking”, nothing in the specification defines what structure performs radial motion compensation or lateral motion compensation, or how that function is achieved. See instant application ¶[0067-70].
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “wherein said (DEC) unit is further configured to perform imaging photoplethysmography (iPPG) on the basis of the reflected radiation. It is known in the art, and Applicant admits that iPPG requires skin: “[0053] The imaging device can measure vital signs (heart rate, breathing rate, oxygen saturation) using contactless imaging photoplethysmography on exposed areas of the skin (typically the head).” However, claim 1 from which claim 5 depends recites “without requiring exposing areas of skin of the one or more occupants to the projected pattern of radiation.” This renders the claim indefinite because it is unclear how iPPG occurs unless there is exposed areas of the skin, contrary to claim 1 limitations.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, and 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breed et al., (U.S. Patent Application Publication No. 2009/0261979 A1), [hereinafter Breed], and further in view of Breed et al., (U.S. Patent Application Publication No. 2014/0276090 A1), [hereinafter Breed2].
Regarding claim 1, Breed discloses an automotive vehicle occupant monitoring device ([0039] systems and methods for monitoring a driver of a vehicle), comprising: 
		at least one source of electromagnetic radiation ([0060] an infrared light source; [interpreted under 35 U.S.C. 112(f) see [0008], [0049] of instant application), said source of electromagnetic radiation configured to generate electromagnetic radiation and to project said electromagnetic radiation in a projected pattern into a region of interest within an interior compartment of said automotive vehicle ([0060] the wave pattern from an optical system using an infrared light source and Fig. 8B), 
at least one imaging sensor ([0060] a CCD or CMOS array receiver) configured to detect reflected radiation of said projected pattern, said reflected radiation being reflected or scattered from one or more occupants located within said region of interest ([0223] the windshield is used to reflect the illumination light provided by the infrared radiation toward the objects in the passenger compartment and also reflect the light being reflected back by the objects in the passenger compartment and Fig. 8B ); and 
a detection, evaluation and control (DEC) unit (Fig. 8B microprocessor 20) operatively coupled to said at least one imaging sensor ([0060] a CCD or CMOS array receiver; and Fig. 8B) and configured to receive said reflection radiation (Fig. 8B microprocessor 20 coupled to [0223] An optical infrared transmitter and receiver assembly is shown generally at 52 in FIG. 8B), said DEC unit comprising 
an intensity evaluation module configured to: monitor and evaluate an intensity of said reflected radiation over time, an amplitude of said reflected radiation over time, or both, measure variations in the intensity, amplitude, or both of said reflected radiation ([0078] At high frequencies in the visual, infrared and high frequency radio wave region, the sensor is based on its capability to sense a change of wave characteristics of the electromagnetic field, such as amplitude, phase or frequency.), wherein the measured variations correspond to variations in distance between the at least one imaging sensor and the one or more occupants ([0304] the light that makes up the dots can be modulated and the distance from the dot source can then be determined if there is a receiver at the light source and appropriate circuitry such as used with a scanning range meter.), determine vital signs of the one or more occupants located within said region of interest based on the measured variations in intensity, amplitude, or both ([0099] Another type of sensor which is not believed to have been used in an interior monitoring system previously is a micropower impulse radar (MIR) sensor which determines motion of an occupant and thus can determine his or her heartbeat (as evidenced by motion of the chest). Such an MIR sensor can be arranged to detect motion in a particular area in which the occupant's chest would most likely be situated or could be coupled to an arrangement which determines the location of the occupant's chest and then adjusts the operational field of the MIR sensor based on the determined location of the occupant's chest.), 
However, Breed does not explicitly disclose without requiring exposing areas of skin of the one or more occupants to the projected pattern of radiation.
In a similar field of endeavor, Breed2 suggests without requiring exposing areas of skin of the one or more occupants to the projected pattern of radiation (Breed2 [0237] the precise motion of the chest of the occupant may be determined using a laser, for example, arranged in front of the driver, e.g., in the dashboard. The laser would also be coupled to the processor which would use the data from the laser in its determination of the attentiveness or alertness of the driver. This could be a low cost way of monitoring respiration of the driver, which is correlated to the driver's ability to operate the vehicle. If the laser operates in the terahertz frequency range, it can pass through the driver's clothes [i.e., without requiring exposing areas of the skin] and reflect off of the driver's chest providing a more accurate motion of the chest).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art, or at the time the invention was effectively filed, to incorporate the driver monitoring system of Breed with the electromagnetic radiation suggested by Breed2. The motivation would be to detect the respiration even when the driver is wearing clothes. Breed2 at [0237].
Regarding claim 2, Breed, further in view of Breed2, hereinafter Breed-Breed2, suggests all the elements and motivation of claim 1, as discussed above. Breed also suggests wherein said projected pattern comprises one or more radiation spots ([0300] In most of the applications above, the assumption has been made that either a uniform field of light or a scanning spot of light will be provided. This need not be the case. The light that is emitted or transmitted to illuminate the object can be structured light.). 
Regarding claim 3, Breed-Breed2 suggest all the elements and motivation of claim 1, as discussed above. Breed also suggests wherein said source of electromagnetic radiation comprises a controllable projecting unit configured to project the projected pattern to a plurality of defined positions within said region of interest ([0108] The third mode is to use a single beam in a manner so that it scans back and forth and/or up and down, or in some other pattern, across the occupant, object or the space in general. In this manner, an image of the occupant or object can be obtained using a single receptor and pattern recognition software can be used to locate the head or chest of the occupant or size of the object, for example.), and wherein said (DEC) unit is operatively coupled to said controllable projecting unit (Fig. 8B) and configured to control the position of the projected pattern and toU.S.S.N. 14/769,320- 4 -August 29, 2022 evaluate an intensity or amplitude of said reflected radiation over time from said plurality of defined positions ([0305-308] The coding of the light rays coming from the transmitter can be accomplished in many ways. One method is to polarize the light by passing the light through a filter whereby the polarization is a combination of the amount and angle of the polarization. This gives two dimensions that can therefore be used to fix the angle that the light was sent. Another method is to superimpose an analog or digital signal onto the light which could be done, for example, by using an addressable light valve, such as a liquid crystal filter, electrochromic filter, or, preferably, a garnet crystal array. Each pixel in this array would be coded such that it could be identified at the imager or other receiving device. Any of the modulation schemes could be applied such as frequency, phase, amplitude, pulse, random or code modulation.).
Regarding claim 4, Breed-Breed2 suggest all the elements and motivation of claim 1, as discussed above. Breed also suggests wherein said electromagnetic radiation is an infrared light ([0060] FIG. 8B is a view as in FIG. 8A illustrating the wave pattern from an optical system using an infrared light source).
Regarding Claim 6, Breed-Breed2 suggest all the elements and motivation of claim 1, as discussed above. Breed also suggests wherein said imaging sensor is configured to record images of the region of interest ([0086] The IEEE Standards Association is currently beginning to develop an international standard for motor vehicle event data recorders. The information stored in the black box and/or memory unit in the processor, can include the images of the interior of the passenger compartment including the face of the driver as well as the number of occupants and the health state of the occupant(s)) and wherein said (DEC) unit is further configured to perform optical pattern recognition in the recorded images ([0085] artificial intelligence, fuzzy logic and artificial neural networks (including cellular and modular or combination neural networks and support vector machines-although additional types of pattern recognition techniques may also be used, such as sensor fusion). In some implementations, the rules are sufficiently obvious that a trained researcher can sometimes look at the returned signals and devise a simple algorithm to make the required determinations. In others, such as the determination of the presence of a rear facing child seat or of an occupant, artificial neural networks can be used to determine the rules). Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was filed. The motivation for doing so would be to enable retrieval of the information after a crash. See Breed at [0086].
Regarding claim 7, Breed-Breed2 suggest all the elements and motivation of claim 1, as discussed above. Breed also suggests further comprising light compensation means configured to compensate for the influence of changing ambient light conditions ([0305] Another method is to superimpose an analog or digital signal onto the light which could be done, for example, by using an addressable light valve, such as a liquid crystal filter, electrochromic filter, or, preferably, a garnet crystal array. Each pixel in this array would be coded such that it could be identified at the imager or other receiving device. Any of the modulation schemes could be applied such as frequency, phase, amplitude, pulse, random or code modulation.). 
Regarding Claim 8, Breed-Breed2 suggest all the elements and motivation of claim 1, as discussed above. Breed also suggests further comprising motion compensation means configured to compensate for the influence of motion of the object within the region of interest ([0138] a position measuring device to determine whether an occupant is likely to become out of position, i.e., an extrapolated position in the future based on the occupant's current position and velocity as determined from successive position measurements, and thus in danger of being injured by a deploying airbag, or that a monitored object is moving. This combination is particularly advantageous since both measurements can be accurately and efficiently determined using a single transmitter and receiver pair resulting in a low cost system; and [0382] unordinary movements can be programmed into the trained pattern recognition technique in the processor, i.e., embodied on computer-readable medium accessible by the processor, so that once one of these movements is detected by the pattern recognition technique in the processor, the processor would control the reactive component(s) accordingly, or otherwise monitor detection of a response to cue or other required response by the driver indicating alertness.). Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was filed. The motivation for doing so would be to detect driver alertness. See Breed at [0382].
Regarding claim 9, Breed-Breed2 suggest all the elements and motivation of claim 1, as discussed above. Breed also suggests an automotive vehicle ([0045] a vehicle including a system for monitoring a driver of the vehicle).
Regarding claim 10, Breed-Breed2 suggest all the elements and motivation of claim 9, as discussed above. Breed also suggests wherein said region of interest includes at least one of a front seat area and a rear seat area of a vehicle compartment (Fig. 12 illustrates the front and rear seats of an automobile). 
Regarding claim 11, Breed-Breed2 suggest all the elements and motivation of claim 9, as discussed above. Breed also suggests wherein an output signal of said occupant monitoring device ([0127] One method for controlling deployment of an airbag comprises a crash sensor for providing information on a crash involving the vehicle, a position determining arrangement for determining the position of an occupant to be protected by deployment of the airbag and a circuit coupled to the airbag, the crash sensor and the position determining arrangement and arranged to issue a deployment signal to the airbag to cause deployment of the airbag. The circuit is arranged to consider a deployment threshold which varies based on the determined position of the occupant.) is used in one or more of occupant detection while discriminating objects ([0318] occupant detection), seat belt reminder function ([0090] seatbelt tension), seat classification for airbag, child left behind detection ([0114] Monitoring of the interior of the passenger compartment can entail detecting the presence or absence of the driver and passengers, differentiating between animate and inanimate objects, detecting the presence of occupied or unoccupied child seats, rear-facing or forward-facing, and identifying and ascertaining the identity of the occupying items in the passenger compartment. a similar system can be used for monitoring the interior of a truck, shipping container or other containers.), driver assistance systems ([0344] deployment of an occupant restraint device based on the position of an object in a passenger compartment of a vehicle), air conditioning ([0282] vehicle operator to control various vehicle components such as the turn signal, lights, radio, air conditioning, telephone, Internet interactive commands, etc.) and automated emergency call support functions ([0329] establish a communications channel with one or more remote assistance facilities, such as an EMS facility or dispatch facility from which emergency response personnel are dispatched and [0090] more than two transmitters and receivers are used and in still other cases, other types of sensors, such as weight, chemical, radiation, vibration, acoustic, seatbelt tension sensor or switch, heartbeat, self tuning antennas (12, 14), motion and seat and seatback position sensors, are also used alone or in combination with the transducers 6 and 8). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breed-Breed2, and further in view of Breed et al., (U.S. Patent No. 8,725,311 B1), [hereinafter Breed3].
Regarding Claim 5, Breed-Breed2 suggest all the elements and motivation of claim 1, as discussed above. However, Breed-Breed2 do not explicitly disclose wherein said (DEC) unit is further configured to perform imaging photoplethysmography (iPPG) on the basis of the reflected radiation.
Breed3 suggests wherein said (DEC) unit is further configured to perform imaging photoplethysmography (iPPG) on the basis of the reflected radiation (A graph of the arterial pulsation waveform as a function of time is referred to as an optical plethysmograph. The amplitude of the plethysmographic waveform varies as a function of the wavelength of the light used to measure it, as determined by the absorption properties of the blood pulsing through the arteries; col. 3, lines 62-67). Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was filed. The motivation for doing so would be so the oxygen saturation of arterial blood can be estimated. See Breed3, col. 4, lines 3-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Abovitz 2015/0235447 A1 also suggests [0130] The optical system 100 is not limited to use of visible light, but may also employ light in other portions of the electromagnetic spectrum (e.g., infrared, ultraviolet) and/or may employ electromagnetic radiation that is outside the band of "light" (i.e., visible, UV, or IR), for example employing electromagnetic radiation or energy in the microwave or X-ray portions of the electromagnetic spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/Alison Slater/Primary Examiner, Art Unit 2487